DETAILED ACTION
1.	 Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
The claim recites “A method for synchronizing a local file system (LFS) and a remote file system (RFS) that is located remotely from said LFS”.  It is unclear what the applicant what to say with located remotely from said LFS. For purpose of this examination the located remotely is interpreted as to have access to the said LFS file via a remote protocol. It does not refrain the said LFS file being located in the same physical location or device as long as it has remote access via a remote protocol. 
Appropriate clarification is required.

Claims 3-5 are objected to because of the following informalities:  
“assigning a quota of synchronization resources to each of said service classes;”
Claims 4-5 similarly recite “wherein said step of assigning a quota of synchronization resources to each of said service classes”
Claims 4 depends on claim 3 and claim 5 depends on claim 4. There is not clear if the recited “a quota of synchronization resources to each of said service classes” in claims 4-5 is related or is the same as the “a quota of synchronization resources to each of said service classes” recited on claim 3. For purposes of this examination the quota of synchronization resources to each of said service classes are considered to be the same in all claims. 
Appropriate clarification is required.

Claim 14 is objected to because of the following informalities:  Claim 14 use an abbreviation “RS” for qualified the events as RS events. The abbreviation has to be spelled out or defined to make the claim clear before its use. For purposes of this examination the “RS” will be interpreted as rescan synchronization (RS) and the events will be interpreted as events result of the rescan synchronization (RS).
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, the phrase "at least some" renders the claim indefinite because it is a vague phrase and does not point to a particular point to distinct the claim invention. The scope of the claim unascertainable by the phrase. See MPEP § 2173.05(d).
Dependent claims are rejected for inheriting the deficiencies of the base claims.

As per claim 14, the claim recites “storing RS events to be applied to at least one of said LFS and said RFS responsive to a rescan synchronization (RS) process comparing respective metadata snapshots of portions of said LFS and said RFS;” It is not clear how the storing RS events is stored prior to the rescan synchronization (RS) process occurs. Appears that the rescan synchronization (RS) process need to occur prior to store the RS events if the events are being generated as result of the rescan synchronization (RS) process. For those reason the claim is render indefinite. 
Dependent claims are rejected for inheriting the deficiencies of the base claims.



Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-2, and 14-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Mackenzie et al. (US 20140188798 A1).

	As per claim 1, Smith teaches a method for synchronizing a local file system (LFS) and a remote file 2system (RFS) that is located remotely from said LFS, said method comprising (Smith, par. [0017], Systems and methods for maintaining and updating shadows of the local file system in a synchronization client that can communicate with a synchronization server and/or a host server of a cloud-based collaboration and storage service or platform. Where the synchronization includes the synchronization remote file system and the local file system. The remote file system is inherent to use a remote protocol to remotely access the remote file 2system. It is also inherent that remote files are not stored in the same folder/directory as the local files):
6generating file system operations for said events based at least in part on the 7prioritization of said events (Smith, par. [0180], “detecting that a folder on a filesystem has been changed, generating a new snapshot of the filesystem that is consistent” The detection of the change on the filesystem folder and the generation of the new snapshot of the filesytem that is consistent are interpreted as the generating file system operations for said events based at least in part on the 7prioritization of said events); and 
8performing at least some of said file system operations to facilitate synchronization of 9said LFS and said RFS (Smith, par. [0180], “retrieving a reference snapshot of the filesystem, generating item changes by differencing the new snapshot from the reference snapshot and using the item changes to generate the synchronization events for execution on an opposing file system.” Where retrieving a reference snapshot of the filesystem and generating item changes by differencing the .
However, it is noted that the prior art of Smith does not explicitly teach “storing events indicative of differences between said LFS and said RFS, said events 4being associated with file system objects of at least one of said LFS and said RFS; prioritizing said events;”
On the other hand, in the same field of endeavor, Mackenzie teaches 3storing events indicative of differences between said LFS and said RFS (Mackenzie, figs. 5:520, 6, par. [0074]-[0076], “The revision identifier 520 can used by remote clients to resolve conflicts in view of potentially conflicting events/transactions.” Where the events/transactions is stored in an action log. The conflicts is interpreted as the differences between said LFS and said RFS where the LFS is interpreted as a local file in a local database computer and the RFS is interpreted as a file in a remote client. The revision identifier is an indication that the events has differences), 
said events 4being associated with file system objects of at least one of said LFS and said RFS (Mackenzie, figs. 5-6, par. 0075[]-[0076], “The revision identifier 520 can indicate the version of any change made to a given file (e.g., edit, rename, upload, etc.).” where the given file is a file that belongs to at least one of said LFS (local database computer) and said RFS (remote client). The given file comprises of action ID 517, a user (e.g., owner) identifier 518, a data entry 519, and/or a revision identifier 520. Where the action ID 517, a user (e.g., owner) identifier 518, a data entry 519, and/or a ; 
5prioritizing said events (Mackenzie, fig. 6, par. [0081]-[0083], “a file X and receive two rename events (e.g., events 611 and 612) for that file, the first (e.g., event 612) indicating that the file should be renamed to Y and the second (e.g., event 611) indicating that the file should be renamed to Z. If the two rename events were received out-of-order and were applied without discretion, then the final name of the file on the synchronization client would be Y”. Where the event to rename the file as Y was received first and was prioritized to be the final name of the file, see also par. [0086]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mackenzie that teaches techniques are disclosed for race condition handling in a system which incrementally updates clients with what occurred in a cloud-enabled platform into Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would be to updating a large number of collaborators within a limited amount of time when actions take place in the cloud-based environment further presents extra challenges (Mackenzie par. [0005]). 

As per claim 2, Mackenzie teaches wherein said step of prioritizing said events 2includes: 
3defining a plurality of service classes (Mackenzie, fig. 6, par. [0071], “events/actions can include by way of example but not limitation, file renames, file uploads/downloads, file edits, comments, etc.” Where the file renames, file uploads/downloads, file edits, comments, etc. are interpreted as the defining a plurality of service classes); 
4assigning a priority to each of said service classes (Mackenzie, figs. 6, 8:812, par.[0086],  [0181], “Sequence_ID” Where the Sequence_ID is associated with the rename and is determining the priority of the rename action. Where the the Sequence_ID is interpreted as the assigning a priority to each of said service classes); and 
5assigning each of said events to one of said service classes (Mackenzie, figs. 6, par.[0086], “the Sequence_ID of event 615 is higher than that of the current Sequence_ID for item 38” Where the events is inherent to get the Sequence_IDs. For example, the event 615 of the class edit has Sequence_ID as 8).

As per claim 14, Smith teaches further comprising: 2storing steady-state sync (SSS) events generated in response to changes being made 3by a user to at least one of said LFS and said RFS (Smith, par. [0083], teaches “Raw events are produced by the local file system scanner by ordering the item changes and producing a set of executable actions like create, delete, etc.”, where the producing a set of executable actions like create, delete, etc. is interpreted as the generating steady-state sync (SSS) events, and the changes is interpreted to be done by the client in a local file system, ; and 
4storing RS events to be applied to at least one of said LFS and said RFS responsive to 5a rescan synchronization (RS) process comparing respective metadata snapshots 6of portions of said LFS and said RFS (Smith, par. [0082], teaches “if the change is for a deleted folder, the re-orderer 650 can check the snapshot to see that the folder does not contain any children”, the re-orderer is interpreted as rescan synchronization (RS) process, the deleted folder is interpreted as the storing RS events, the snapshot is interpreted as the metadata snapshots 6 of portions of said LFS and said RFS, and the RS events is interpreted to being storing in a memory); and 
wherein 7said step of prioritizing said events includes making said SSS events a higher priority 8than said RS events (Smith, par. [0083], teaches “a sync event queue manager that places sync events on a sync event queue for serialized execution” and “The execution controller 675 can have a list based or priority based implementation. For example, in the list based implementation, the next event candidate is checked against the items that are in progress and if the item already has an in progress sync event, the next event candidate is skipped.”, where the sync event queue for serialized is interpreted as the step of prioritizing said events, the item already has an in progress sync event is interpreted as RS events, and the item that does not have an in progress sync event is interpreted as the SSS events).

As per claim 15, Smith teaches further comprising: 2generating local SSS events in response to changes made to said LFS by said user (Smith, fig. 8, par. “generating the synchronization event for the change to the item that is immediately reversed based on the difference to bring a remote file system in synchronization with the local file system” where the generating is interpreted to be executing from a client, and the client is interpreted as the user, where the local file system is interpreted as the LFS);  
3receiving a plurality of remote SSS events, each of said remote SSS events being 4indicative of at least one change to said RFS (Smith, fig. 1, and par. [0026], teaches a cloud storage platform sending changes or updates to remote synchronization clients which events that occurred via the platform hosted by the server, where the remote synchronization clients is interpreted to being receiving a plurality of remote SSS events, and the cloud storage platform sending changes or updates is interpreted to comprise of indicative of at least one change to said RFS); and 
5making at least one of said local SSS events and said remote SSS events a higher 6priority than said RS events (Smith, par. [0065], teaches the data structures can require a lock, which can prevent the executors and the monitor thread from executing simultaneously. Where the data structures is interpreted as the at least one of said local SSS events and said remote SSS events, the lock is interpreted as the 6 higher 6 priority, the monitor thread is interpreted to comprise of RS events, and using a lock to prevent executions is interpreted as making an event be high priority for execution).  

As per claim 16, Smith teaches further comprising storing a last valid synchronization record each time one of said file system objects is successfully synchronized (Smith, fig.4, and par. [0056], teaches “The synchronization client can maintain four separate file system shadows of each monitored file system”, where the file system shadows is interpreted as the last valid synchronization record, the each monitored file system is interpreted as the each time one of said file system objects is successfully synchronized, is interpreted here that every time the file system finish the scan monitoring procedure, it gets syncs the changes found with the other file systems, and maintain is interpreted as storing the last valid sync (LVS)).

As per claim 17, Smith teaches wherein: 2said last valid synchronization record is stored in a files table when said successfully 3synchronized file system object is a file (Smith, fig. 4, and par. [0056], teaches “the legacy ShadowltemStore”, where the legacy ShadowltemStore is interpreted as the files table, and the ShadowltemStore is interpreted to comprise a plurality of file synchronized); and 
4said last valid synchronization record is stored in a folders table when said 5successfully synchronized file system object is a folder (Smith, fig. 3A, par. [0055], and par. [0062], teaches “a folder is synchronized when all items (e.g., folders and files) under the folder are synchronized.”).

7.	Claims 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Mackenzie et al. (US 20140188798 A1) in further view of Whaley et al. (US 20150186668 A1).

	
Smith and Mackenzie teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior art of Smith and Mackenzie do not explicitly teach “wherein: said step of assigning said priority to each of said service classes includes assigning a quota of synchronization resources to each of said service classes; and said step of generating file system operations for said events includes generating file system operations for each of said services classes according to said assigned quota.”
On the other hand, in the same field of endeavor, Whaley teaches 3 wherein: 2said step of assigning said priority to each of said service classes includes assigning a 3quota of synchronization resources to each of said service classes (Whaley, par. [0055], volume can be associated with a separate set of settings, quota, cloud storage location, and/or synchronization server (e.g., synchronization server 206), wherein the volume is interpreted to comprises of the service classes); and 
4said step of generating file system operations for said events includes generating file 5system operations for each of said services classes according to said assigned 6quota (Whaley, par. [0055], associated with a public and private volume wherein the action of associate the quota with public and private volume is interpreted as the generating file system operations for each of said services classes according to said assigned quota).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Whaley that teaches a synchronization server that verifies access to the volume by the first client Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, and Mackenzie that teaches techniques are disclosed for race condition handling in a system which incrementally updates clients with what occurred in a cloud-enabled platform. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would be facilitated by securing both the storage of data on the remote storage mechanisms and the transmission of the data between the remote storage mechanisms and network-enabled electronic devices (Whaley par. [0009]).

As per claim 4, Smith and Mackenzie teach all the limitations as discussed in claim 3 above.
Additionally, Smith teaches wherein said step of assigning a quota of 2synchronization resources to each of said service classes includes assigning a quota of processor time (Smith, par. [0080], “If there are no dirty folders added to the queue for a settle time (e.g., 100 ms)” where the settle time is interpreted as the assigning the quota of processor time).

As per claim 5, Smith and Mackenzie teach all the limitations as discussed in claim 3 above.
Smith teaches wherein said step of assigning a quota of 2synchronization resources to each of said service classes includes assigning a number of events 3to process during said step of generating file system operations (Smith, par. [0080], “In some embodiments, a snapshot can be built or generated by walking or traversing the directory (or dirty folder tree) and recording all entries. If there are no dirty folders added to the queue for a settle time (e.g., 100 ms), the snapshot is called consistent. If there is a new file system notification, a snapshot is built for that notification, and a new snapshot is built by merging the snapshot for the dirty folder on top of the original snapshot.” Where the walking or traversing the directory (or dirty folder tree) and recording all entries is interpreted as the assigning a number of events 3to process during said step of generating file system operations once walking, traversing and recording all can be considered as events that would occur during the settle time).  

8.	Claims 6-7, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Mackenzie et al. (US 20140188798 A1) in further view of Zhao et al. (US 2010/0265823 A1).

As per claim 6, Smith and Mackenzie teach all the limitations as discussed in claim 2 above.
Smith and Mackenzie do not explicitly teach “wherein said step of defining said plurality of service classes includes defining each of said service classes based on a type of event.”
On the other hand, in the same field of endeavor, Zhao teaches 3wherein said step of defining said plurality of 2service classes includes defining each of said service classes based on a type of event (Zhao, par. [0023], “the second portion of the QCI indicate a change (increase or decrease) of more than one performance characteristic.” Where the QCI is interpreted as the service classes, and the a change (increase or decrease) of more than one performance characteristic is interpreted as the defining each of said service classes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhao that teaches a method to prioritizing bits and creating a file system operations based in one or more priority into the combination of Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, and Mackenzie that teaches techniques are disclosed for race condition handling in a system which incrementally updates clients with what occurred in a cloud-enabled platform. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would have the same file content in a record in both storage location locally and remotely, which would provide enhancement to file system services such as real time synchronization that were not possible previously (Zhao par.
[0003]).

As per claim 7, Smith and Mackenzie teach all the limitations as discussed in claim 6 above.
Additionally, Smith teaches wherein generating steady-state sync (SSS) events in response to changes being made by a 3user to at least one of said LFS and said RFS (Smith, par. [0083], teaches “Raw events are produced by the local file system scanner by ordering the item changes and producing a set of executable actions like create, delete, etc.”, where the producing a set of executable actions like create, delete, etc. is interpreted as the generating steady-state sync (SSS) events, and the changes is interpreted to be done by the client in a local file system, where the client is interpreted as the user); and 
4assigning said SSS events to a first service class having a first priority (Smith, par. [0083], teaches “The raw events are processed by the event filter pipeline 660 into sync events that can be executed directly on the opposite file system (i.e., the cloud-based platform file system).”, where the raw events are processed is interpreted as the assigning said SSS events, the event filter pipeline is interpreted as the first service class, and the executed directly on the opposite file system is interpreted as the first priority).

As per claim 13, Smith and Mackenzie teach all the limitations as discussed in claim 2 above.
Additionally, Zhao teaches wherein said step of generating file system 2operations further includes: 3receiving a first event assigned to a first service class having a first priority (Zhao, par [0017], and par. [0049], teaches receive a request to establish a service data flow , where the request is interpreted to comprise the first event assigned to a first service class having a first priority, See table 1); 
4searching said events assigned to a different service class having a different priority (Zhao, par [0035], teaches defining the number of delta changes, defining the number of delta changes comprise search for changes in all QCI, where the QCI can have different priority, where the all QCI is interpreted as the different service class, and the defining the number of delta changes is interpreted to comprise a plurality of searches, and the changes is interpreted as the events); 
5identifying a second event assigned to said different service class that is related to 6said first event (Zhao, par [0050], teaches “determining a sense of change in at least one of a priority rate designated by the QCI, the sense of change is to be associated with the service data flow”. Where the sense of change is interpreted to comprise of the second event, and the service data flow is interpreted to comprise of a plurality of change to include the first change. Where the QCI is interpreted as the service class, and the change is interpreted as event, and the determining is interpreted as the identifying); and 
7generating file system operations based on said first event and said second event (Zhao, par [0050], teaches “sending a request to establish a service data flow treatment for the service data flow”, where the service data flow treatment is interpreted as the generating file system operations based on said first event and said second event).

s 8-10, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Mackenzie et al. (US 20140188798 A1) in further view of Zhao et al. (US 20100265823 A1) in further view of Anderson et al. (US 20060004765 A1).

As per claim 8, Smith, Mackenzie and Zhao teach all the limitations as discussed in claim 7 above.
Additionally, Zhao teaches 6assigning said RS events to a second service class having a lower priority than said 7first service class (Zhao, par. [0017], teaches a class identified as class number 2 with lower prior than class identified as class number 1, where the class identified as class number 2 is interpreted as the second service class, the class identified as class number 1 is interpreted as the first service class, and the class identified as class number 2 is interpreted to comprise a plurality of RS events).
However, it is noted that the combination of the prior art of Smith, Mackenzie and Zhao do not explicitly teach “further comprising: receiving a metadata snapshot of at least a portion of said RFS; generating a metadata snapshot of a corresponding portion of said LFS; comparing said snapshots to detect differences between said LFS and RFS; generating rescan synchronization (RS) events based on said differences;”
On the other hand, in the same field of endeavor, Anderson teaches 3 further comprising: receiving a metadata snapshot of at least a portion of said RFS (Anderson, fig. 1, and par. [0054], teaches “Stored on SAN disk 118, are caches and ;
generating a metadata snapshot of a corresponding portion of said LFS (Anderson, fig. 1, and par. [0054], teaches “DST 124 maintains local copies of remote file system directory and file contents by initializing and updating copies after modifications occur.” Where the maintains local copies of remote file system directory and file contents is interpreted as the generating a metadata snapshot of a corresponding portion of said LFS);
4comparing said snapshots to detect differences between said LFS and RFS (Anderson, fig. 1, and par. [0054], teaches “DST 124 determines if the requested object is present, namely available as a local copy in cache or replica storage”     is interpreted that to determine if the requested object is present on the local copy the system need to compare the remote files system source files with the local file system source, and to determine if the object is present is interpreted as to detect differences between said LFS and RFS); 
5generating rescan synchronization (RS) events based on said differences (Anderson, fig. 1, and par. [0054], teaches “If the requested data is invalid or not present, DST 124 fetches the requested file system object from remote source 122.”, where the fetches is interpreted as the generating rescan synchronization , and the requested data is interpreted as the events based on said differences);
Anderson that teaches a remote data caching and replication by local copy maintenance of remote data within a SAN file system into the combination of Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, Mackenzie that teaches techniques are disclosed for race condition handling in a system which incrementally updates clients with what occurred in a cloud-enabled platform, and Zhao that teaches a method to prioritizing bits and creating a file system operations based in one or more priority. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would to ensure data availability and authenticity (Anderson par. [0005]).

As per claim 9, Smith, Mackenzie and Zhao teach all the limitations as discussed in claim 8 above.
Additionally, Zhao teaches further comprising additionally prioritizing events 2assigned to at least one of said first service class and said second service class (Zhao, par [0037], teaches the network node ignore the second portion of the quality service class identifier and treat the service data flow based on the first portion of the quality service class identifier alone, where the first and second portion is interpreted as events, the quality service class identifier is interpreted as the service class, the ignore the second portion to treat the first portion alone is interpreted as prioritizing, and the network is interpreted to comprise of admissions).

As per claim 10, Smith, Mackenzie and Zhao teach all the limitations as discussed in claim 9 above.
Additionally, Zhao teaches wherein said step of additionally prioritizing said 2events includes additionally prioritizing said events based on at least one attribute of said file 3system objects associated with said events (Zhao, par [0023], teaches  a method to prioritize packets where two bits in the octet refer to the priority characteristic relate to the potential priority change, where the characteristic is interpreted as the least one attribute, the change is interpreted as the event, and packets are interpreted as the objects).

As per claim 18, Smith teaches a local file storage system operative to synchronize a local file system 2(LFS) and a remote file system (RFS) stored on a remote file storage system, said local file 3storage system comprising (Smith, par. [0017], Systems and methods for maintaining and updating shadows of the local file system in a synchronization client that can communicate with a synchronization server and/or a host server of a cloud-based collaboration and storage service or platform. Where the synchronization includes the synchronization remote file system and the local file system. The remote file system is inherent to use a remote protocol to remotely access the remote file 2system. It is also inherent that remote files are not stored in the same folder/directory as the local files): 
However, it is noted that the prior art of Smith does not explicitly teach “memory containing at least one database storing events indicative of differences between said LFS and said RFS, said events being associated with file system objects of at least one of said LFS and said RFS;”
On the other hand, in the same field of endeavor, Mackenzie teaches 34memory containing at least one database storing events indicative of differences 5between said LFS and said RFS (Mackenzie, figs. 5:520, 6, par. [0074]-[0076], “The revision identifier 520 can used by remote clients to resolve conflicts in view of potentially conflicting events/transactions.” Where the events/transactions is stored in an action log. The conflicts is interpreted as the differences between said LFS and said RFS where the LFS is interpreted as a local file in a local database computer and the RFS is interpreted as a file in a remote client. The revision identifier is an indication that the events has differences. Where the database computer and the remote client are interpreted to has memory), 
said events being associated with file system 6objects of at least one of said LFS and said RFS (Mackenzie, figs. 5-6, par. 0075[]-[0076], “The revision identifier 520 can indicate the version of any change made to a given file (e.g., edit, rename, upload, etc.).” where the given file is a file that belongs to at least one of said LFS (local database computer) and said RFS (remote client). The given file comprises of action ID 517, a user (e.g., owner) identifier 518, a data entry 519, and/or a revision identifier 520. Where the action ID 517, a user (e.g., owner) identifier 518, a data entry 519, and/or a revision identifier 520 are all interpreted as file system objects associated with the events); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mackenzie that teaches techniques are disclosed for race condition handling in a system which incrementally updates clients with what occurred in a cloud-enabled platform into Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would be to updating a large number of collaborators within a limited amount of time when actions take place in the cloud-based environment further presents extra challenges (Mackenzie par. [0005]). 
However, it is noted that the combination of the prior art of Smith and Mackenzie do not explicitly teach “an event processor operative to generate file system operations for said events; an admissions controller operative to prioritize said events and to provide said events to said event processor based at least in part on said priority;”
On the other hand, in the same field of endeavor, Zhao teaches 7an event processor operative to generate file system operations for said events (Zhao, par. [0021] - [0024], teaches a packet system process where packet priority can change based in other packet priorities on the system process, where the packet system process is interpreted as the generate file system operations); 
8an admissions controller operative to prioritize said events and to provide said events 9to said event processor based at least in part on said priority (Zhao, par. Par. [0017] - [0024], teaches a method bound the priority of values, and defining the differences to apply for one or more QCI characteristics, where to bound the priority of values is interpreted as the prioritizing, where the values are interpreted as values corresponding to events, and the defining the differences to apply for one or more QCI characteristics is interpreted as the provide said events 9 to said event processor based at least in part on said priority); 3
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhao that teaches a method to prioritizing bits and creating a file system operations based in one or more priority into the combination of Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, and Mackenzie that teaches techniques are disclosed for race condition handling in a system which incrementally updates clients with what occurred in a cloud-enabled platform. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would have the same file content in a record in both storage location locally and remotely, which would provide enhancement to file system services such as real time synchronization that were not possible previously (Zhao par.
[0003]).

However, it is noted that the combination of the prior art of Smith, Mackenzie and Zhao do not explicitly teach “an operations handler operative to cause said file system operations to be applied to at least one of said LFS and said RFS to facilitate synchronization of said LFS and said RFS.”
On the other hand, in the same field of endeavor, Anderson teaches 10an operations handler operative to cause said file system operations to be applied to at 11least one of said LFS and said RFS to facilitate synchronization of said LFS and 12said RFS (Anderson, par. [0066], teaches “Consistency guarantees from MDS 300 are also used to synchronize clients using byte range and open locks”, where the using byte range and open locks is interpreted as way to facilitate synchronization of 9 said LFS and said RFS).  3
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson that teaches a remote data caching and replication by local copy maintenance of remote data within a SAN file system into the combination of Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, Mackenzie that teaches techniques are disclosed for race condition handling in a system which incrementally updates clients with what occurred in a cloud-enabled platform, and Zhao that teaches a method to prioritizing bits and creating a file system operations based in one or more priority. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would to ensure data availability and authenticity (Anderson par. [0005]).

10.	Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al. (US 20140379647 A1) in view of Mackenzie et al. (US 20140188798 A1) in further view of Anderson et al. (US 20060004765 A1).

As per claim 11, Smith, and Mackenzie teach all the limitations as discussed in claim 2 above.
However, it is noted that the combination of the prior art of Smith and Mackenzie do not explicitly teach “wherein said step of defining said plurality of service classes includes defining each of said service classes based on at least one attribute of said file system objects.”
Anderson teaches 3 wherein said step of defining said plurality of 2service classes includes defining each of said service classes based on at least one attribute of said file system objects (Anderson, par. [0071], teaches “consistency policies are enabled based on file system object attributes”, where the consistency policies is interpreted as the service classes, and the enabled is interpreted as defining). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson that teaches a remote data caching and replication by local copy maintenance of remote data within a SAN file system into the combination of Smith that teaches maintaining and updating file system shadows by a synchronization client of a cloud-based platform, and Mackenzie that teaches techniques are disclosed for race condition handling in a system which incrementally updates clients with what occurred in a cloud-enabled platform. Additionally, this give the advanced to priority events thru out of the synchronization process.
The motivation for doing so would to ensure data availability and authenticity (Anderson par. [0005]).

As per claim 12, Smith, and Mackenzie teach all the limitations as discussed in claim 11 above.
Additionally, Anderson teaches wherein said attribute is selected from the group 2consisting of file type, last modified time, ownership, and size (Anderson, par. [0071], teaches “consistency policies are enabled based on file system object attributes, for example, name and size.”  Where the name and size is interpreted as the group consisting of file type, last modified time, ownership, and size).  

Prior Art of Record
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shah et al. (US 20150088942 A1), teaches providing file services.
Rath et al. (US 20070226273 A1), teaches a local version of a file is found in response to detecting an access of a remote version of the file.
Besen et al. (US 20130282657 A1), teaches facilitate the sharing and synchronization of electronically stored files among and between cloud entities and a number of computers, systems, devices and/or users.
Bai et al. (US 20140279888 A1), teaches version management of data in pervasive environment.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168